DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuzawa (8,267,507) in view of Meier et al. (2012/0169821) and Warwick (2015/0258836).

 	Regarding claims 1 and 9, Mitsuzawa teaches the method and device for imprinting a data carrier having the steps: 
introduction of the data carrier (fig. 16, item S), with an area to be imprinted exposed, into a printer (see fig. 16, note that the sheet is necessarily introduced to the printer at some point), wherein assigned to the printer is a printing head (fig. 17, head with all nozzle rows) with two or more inks (fig. 17, color inks and clear ink) to be printed onto the data carrier, and a curing station (fig. 16, item 32) spatially remote from the printing head (fig. 16, note that head and curing station 43 are “spatially remote” from one another); 
moving the data carrier relative to the printing head, so that the printing head is able to imprint an area of the data carrier to be imprinted (see fig. 16, note that the sheet is moved in the transport direction); 
imprinting of the area of the data carrier to be imprinted with data using at least a first of the inks (col. 19, lines 41-45); 
moving the data carrier relative to the curing station in a first direction (fig. 16, transport direction) after the data carrier has been imprinted with the at least one first ink (fig. 17, colored inks), so that the curing station is able to act upon the area of the data carrier to be imprinted (col. 20, lines 5-8); 
at least partial surface drying of the at least one first ink in the area of the data carrier to be imprinted in the curing station (col. 20, lines 4-15); 
moving the data carrier relative to the printing head in a second direction opposite to the first direction (fig. 16, direction opposite transport direction), so that the printing head is able to imprint an area of the data carrier to be imprinted (col. 20, lines 16-23, see fig. 16, note that the printing head is not able to imprint the area to be imprinted after partial curing unless the data carrier is moved in a direction opposite the transport direction); 
imprinting of the area of the data carrier to be imprinted using at least a second of the inks (col. 20, lines 23-31, fig. 17, CL1’), wherein preferably the imprint using at least a second of the inks differs from the imprint using at least a first of the inks (note that the clear ink covers the entire substrate while the color ink covers only a portion); 
removal of the data carrier from the printer (col. 20, lines 32-33, note that the sheet is discharged after full curing).
Mitsuzawa does not teach wherein the data is personal data or detecting the position of the data carrier relative to the printing head before imprinting the area of the data carrier to be imprinted with an optical or mechanical sensor and adjusting the relative position between the printing head and the data carrier depending on the position of the data carrier based on the detection by the sensor. Meier teaches this (Meier, [0001], [0044]). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the printing device and method disclosed by Mitsuzawa to an identification card of the type disclosed by Meier because doing so would amount to combining prior art elements according to known methods to obtain predictable results. 
Mitsuzawa in view of Meier does not teach rotating and/or moving a print payout per image processing for correctly positioning an imprint. Warwick teaches this (Warwick, [0043]). It would have been obvious to allow for the repositioning by rotation or moving a print layout on a security document, as disclosed by Warwick, in the method and system disclosed by Mitsuzawa in view of Meier because doing so would allow for more variations in print layouts allowed by the method and system.  	Regarding claims 2 and 10, Mitsuzawa in view of Meier and Warwick teaches the method and device for imprinting a data carrier according to claims 1 and 8, wherein upon removal of the data carrier, the step is carried out: 
transporting the data carrier from the printer in the first direction (see fig. 16), wherein the data carrier passes the curing station and thereby at least partial surface drying of the at least one second ink in the area of the data carrier to be imprinted takes place in the curing station (Mitsuzawa, cols. 19-20, lines 37-43).

Regarding claim 4, Mitsuzawa in view of Meier and Warwick teaches the method and device for imprinting a data carrier according to claims 1 and 8, wherein before and/or during imprinting of the area of the data carrier to be imprinted with at least the first and/or the second of the inks, the steps are carried out: 
detecting the position of the data carrier in the printer, and depending on the position of the data carrier in the printer, adjusting a relative position between the printing head and the data carrier (Meier, [0001], [0044]).

Regarding claims 6 and 14, Mitsuzawa in view of Meier and Warwick teaches the method and device for imprinting a data carrier according to claims 1 and 8, 
wherein the imprinting of the area of the data carrier to be imprinted with personal data using at least the first of the inks is realized with imprinting the area of the data carrier to be imprinted with personal data with a set of ultraviolet-light-curable inks having cyan, magenta, yellow and black color components; and/or 
the imprinting of the area of the data carrier to be imprinted using at least a second of the inks is realized with imprinting the area of the data carrier to be imprinted with an ultraviolet-light-active ink and/or an ultraviolet-light-curable ink, wherein the ink is an ultraviolet-light-active ink which is virtually invisible in daylight and fluoresces under ultraviolet light with an approximately 254-370 nanometer wavelength  (Mitsuzawa, see fig. 17, Note that the first ink is UV-curable color ink and the second ink is UV-curable clear ink that fluoresces under UV light).

Regarding claims 7 and 15, Mitsuzawa in view of Meier and Warwick teaches the method and device for imprinting a data carrier according to claims 2 and 10, wherein before removing the data carrier from the printer, the steps are carried out: 
moving the data carrier relative to the printing head in a second direction opposite to the first, so that the printing head is able to imprint an area of the data carrier to be imprinted (Mitsuzawa, note that this limitation has already been claimed in claims 1 and 9); 
imprinting the area of the data carrier to be imprinted with at least a third of the inks (Mitsuzawa, fig. 17, CL2’); 
wherein the at least one of the third inks seals the previously applied first and second inks (Mitsuzawa, col. 20, line 24), at least in sections; 
moving the data carrier relative to the curing station in the first direction after the data carrier has been imprinted with the at least one, third ink, so that the curing station is able to act upon the imprinted area of the data carrier (Mitsuzawa, col. 20, line 33-37); 
at least partial surface drying of the at least one, third ink in the area of the data carrier to be imprinted in the curing station (Mitsuzawa, col. 20, line 33-37).

Regarding claims 8 and 16, Mitsuzawa in view of Meier and Warwick teaches the method and device for imprinting a data carrier according to claims 3 and 11, wherein at least one of the steps is carried out: 
releasing the fixing of the data carrier in the carriage before or after the last, at least partial surface drying, wherein preferably the fixing and the release of the fixing of the data carrier in the carriage is coupled to the movement of the carriage relative to the printer; determining the respective dwell times dependent on the inks of the data carrier in the curing station for the respective at least partial surface drying of the inks; holding stationary or repositioning the printing head during imprinting of the area of the data carrier to be imprinted and/or a print field located next to the area to be imprinted with one of the inks (Mitsuzawa, see fig. 16, note that the head is moved during printing).
 	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuzawa in view of Meier and Warwick as applied to claims 1 and 8 above, and further in view of Cummins et al. (5,9801,011).
 	Regarding claims 3 and 11, Mitsuzawa in view of Meier and Warwick teaches the method and device for imprinting a data carrier according to claims 1 and 8. Mitsuzawa in view of Meier and Warwick does not teach receiving the data carrier in a carriage. Cummins teaches wherein before or during introduction of the data carrier into the printer, the steps are carried out: 
receiving the data carrier in a carriage (Cummins, figs. 1-3, item 20), and fixing the data carrier in the carriage in a predetermined position (Cummins, see figs. 1-3, note that the carriage could be said to be fixed in any number of positions). It would have been obvious to one of ordinary skill in the art at the time of invention to use a carriage for the data carrier, as disclosed by Cummins, in the device disclosed by Mitsuzawa in view of Meier and Warwick because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
 	

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuzawa in view of Meier and Warwick as applied to claims 1 and 8 above, and further in view of Matsuda et al. (8,890,917).

Regarding claims 5 and 13, Mitsuzawa in view of Meier and Warwick teaches the method and device for imprinting a data carrier according to claims 1 and 8. Mitsuzawa in view of Meier and Warwick does not teach
wherein after and/or during imprinting of the area of the data carrier to be imprinted, the steps are carried out: 
detecting the quality and/or intensity and/or positional accuracy of the imprint with at least the first and/or the second of the inks on the area of the data carrier to be imprinted in the printer; and 
outputting a measure of the quality and/or intensity and/or positional accuracy of the imprint. Matsuda teaches detecting an image quality of a printed product and outputting the detected result to a display (Matsuda, col. 8, lines 5-14). It would have been obvious to one of ordinary skill in the art at the time of invention to add a detection module of the type disclosed by Matsuda to the device disclosed by Mitsuzawa in view of Meier and Warwick because doing so would allow for inspection of the print quality of the carrier and for the modification of printing parameters to optimize the printed product. Note that upon combination of Matsuda’s correction technique with the inkjet card printer of Mitsuzawa in view of Meier, the resultant device would meet all claimed limitations. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853